Citation Nr: 0738033	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of residuals of a fracture of the 5th finger of 
the left hand, currently rated noncompensable.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's residuals of a fracture of the 5th finger of 
the left hand disability is characterized by subjective 
complaints of pain and no x-ray evidence of arthritis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the 5th finger of the left hand have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2004, after the enactment of the VCAA.

A letter dated in July 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was asked to submit any 
evidence in her possession that pertained to her claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Given the extensive communication 
between the RO and the veteran, providing the veteran with 
the opportunity to submit any relevant evidence, the Board 
finds that we may proceed to the merits of this appeal.  In 
addition, the veteran indicated during her March 2005 VA 
examination that she had not sought treatment for this 
disability.  Therefore, there are no outstanding records to 
obtain.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The veteran's disability is currently rated noncompensable 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5010-5227 (2007).  Diagnostic Code 5010 directs that 
arthritis due to trauma is to be rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis, established by x-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion was 
noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating is for application for x-ray 
evidence of involvement of two or more major joints or minor 
joint groups.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230 
(2007), a noncompensable evaluation is assigned to any 
ankylosis or limitation of motion of the ring or little 
finger.  The codes do not provide for a compensable 
evaluation for these disabilities.  Id.  Therefore, 
evaluation under the criteria associated with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), is unnecessary.

A June 1998 x-ray report indicates that the left hand 
demonstrated no evidence of malalignment, fracture, or 
arthrosis.

In March 2005, the veteran underwent VA examination.  She 
complained of pain in her finger.  Repetitive use made it 
worse, as did cool, damp weather.  On examination, the left 
hand had no deformities, atrophy, or scars.  Range of motion 
testing of the fingers was completed.  There was no gap 
between the fingers on testing.  Strength for gripping, 
pushing, pulling, and twisting was normal.  Dexterity was 
present.  An x-ray of the fingers showed anatomic alignment.  
There was no significant arthropathy or focal osseous 
lesions.  The diagnosis was a healed fracture of the 5th 
phalanx of the dominant left hand.  The x-ray was normal with 
minimal functional loss.  The subjective reports of pain were 
inconsistent with a normal x-ray and examination findings.

Based on the evidence of record, the Board finds that a 
compensable evaluation is not warranted under any of the 
applicable diagnostic codes.  As indicated above, the 
limitation of motion and ankylosis codes for the little 
finger do not provide for a compensable evaluation.  In 
addition, there is no x-ray evidence of arthritis.  
Therefore, a compensable evaluation is not for application 
under DC 5003 and 5010.  In order to afford the veteran the 
greatest potential rating, the Board has considered all other 
diagnostic codes.  However, none are applicable to the 
veteran's disability.

To the extent that the appellant has complained of pain and 
functional impairment, the Board concludes that the more 
probative evidence consists of the observation of the skilled 
medical professional.  In sum, there is no compensable level 
of disability due to any factor.  See, 38 C.F.R. § 4.59 and 
DeLuca.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's residuals of a fracture of the 5th finger of 
the left hand, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for residuals of a fracture of the 
5th finger of the left hand is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


